DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment 
1- The supplemental amendment filed on 05/03/2021 has been entered and fully considered. Claims 1-18 remain pending in the application. No new Claims have been added.

Response to Arguments
2- As for the 35 USC § 103 rejections, the Applicants' arguments, and amendments to the claims are found persuasive, thusly overcoming all the novelty and obviousness rejections.

 Allowable Subject Matter

3- Claims 1-18 are allowed. 
The following is an examiner's statement of reasons for allowance:
As to the amended claims 1 and 15, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an optical system, and an apparatus based thereupon, for detection of chemical and biological analytes comprising 
a vessel containing the chemical and biological analytes, 
a light-guide inside the vessel but separated from the vessel by the chemical and biological analytes, 
a plurality of absorption and excitation light sources at one end of the vessel, a detector at another end of the vessel, 
a plurality of filters between the plurality of absorption and excitation light sources and the vessel, a plurality of filters between the vessel and the detector, … 
gratings, and polarizers along a plurality of absorption, excitation and emission optical paths, 
wherein said absorption and excitation light sources are disposed longitudinally and transversally with respect to a major axis of the light-guide enabling thereby absorption light and excitation light to couple into the light-guide after they pass through the chemical and biological analytes.

in combination with the rest of the limitations of the instant claim.

The closest prior art found that pertains to the invention, with emphasis added, is Cunningham, Lockhart, Egalon and Zhu. However, the prior art fail to teach, suggest or render obvious the entire invention as claimed, especially with the bare light guide (no cladding) allowing an increase of the emission signal by evanescent excitation using scattered excitation light propagating along the light guide.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion

The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure (See attached notice of references.)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/Mohamed K AMARA/
Primary Examiner, Art Unit 2886